Citation Nr: 1748553	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  17-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to nonservice-connected disability pension with special monthly pension.

2. Entitlement to special monthly compensation based on aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2016 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  The Veteran requested a Board hearing, but later withdrew this request in April 2017.

In a May 2016 rating decision, the RO denied entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran filed a timely notice of disagreement with regards to this issue in July 2016.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

This matter was previously before the Board in June 2017, at which time it was remanded for development.

The issue of entitlement to special monthly compensation based on aid and attendance/housebound status will be addressed in the REMAND portion of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable income, after the deduction of unreimbursed medical expenses, exceeds the maximum limit for non-service connected pension benefits.



CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met. 38 U.S.C.A. § 1513 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to receive nonservice-connected pension.  He is not married and has no dependents.

Improved (non-service-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521 (a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521 (a); 38 C.F.R. §§ 3.3 (a)(3), 3.23(a), (b), (d)(4).  Pension benefits are paid at the MAPR reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521 (b); 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The MAPR is located in Appendix B of the VA Adjudication Procedure Manual.  The MAPR for a Veteran with aid and assistance and no dependents was $21,466 effective December 1, 2014; and $21,531, effective December 1, 2016.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.

The VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..."  M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.

A June 2015 Care Expense Statement noted that the Veteran entered Salishan Retirement Residence in June 2015.  His monthly cost was $1,450.00 (VBMS, 6/25/15).  On an April 2016 Medical Expense Report, the Veteran noted that medical expenses from April 26, 2015 to April 26, 2016 included the cost of a "living facility" called "Salishan" and that he paid $1,450.00 per month (VBMS, 4/26/16).  On an October 2015 application for pension, he noted that he paid $2,750.00 in October 2015 at Salishan Assisted Living Facility (VBMS, 10/12/15).  A January 2016 Medical Expense Report notes that the Veteran reported medical expenses of $2,617.50 per month from living in an assisted living facility (Salishan) from January 2015 to January 2016 (VBMS, 1/28/16).

On a February 2016 Medical Expense Report, the Veteran listed medical expenses for hospitalization, prescriptions, physical therapy, and ambulance services totalling $1,875.00 (VBMS, 2/29/16).

The RO noted that the Veteran's total reported income for VA purposes, effective June 25, 2015, was $25,056.00 (including $20,892.00 from SSA and $4,164.00 annual retirement) (VBMS, 10/12/15).  The RO also noted that total medical expenses were $1,875.00.  

In its May 2016 decision, the RO stated that "We can only consider medical expenses that are more than $643.00, which is 5% of $21,466.00, your maximum annual pension rate."  The Board notes that 5% of $21,466.00 is $1,073.30; and 5% of $21,531.00 (the MAPR effective December 1, 2016) is $1,076.55.    

Pursuant to the Board's June 2017 Remand, the RO contacted Salishan Gracious Retirement Living to determine whether the Veteran received assisted living services.  In June 2017, Salishan Gracious Retirement Living reported that the Veteran is charged $1,530.00 per month.  However, when asked to describe the nature of the facility, the manager did not check "Assisted Living," "Adult Day Care," "Rest Home," "Group Home," or "Foster Home."  Instead, he checked "Other" and described it as a "Retirement" facility.  It was indicated that the facility did not provide any medical or nursing services for the Veteran and that he did not receive any services that are provided by or supervised by a licensed health professional.  Instead, the facility provides meals, weekly housekeeping, towels/linens, transport, maintenance, etc.  When asked if the Veteran was in the facility due to a physical or mental disability, the answer was "no." (VBMS, 6/28/17, pgs. 14-15).  

As noted above, if a beneficiary is "maintained in a home, assisted-living facility, or  other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..."  The Board notes that the expenses paid to Salishan Gracious Retirement Living do not qualify as deductible expenses because it is not an assisted living facility and no licensed physician has certified that the Veteran has a medical condition which would require such a level of care.  

The RO also obtained records from O.A., a private caregiver who stated that she assists the Veteran with medicine; drives him to medical appointments and to medical facilities; and assists him with showering.  She stated that her monthly rate is $450.00, and that she has treated the Veteran since June 2015.  However, she stated that his account is past due; that he hadn't made any payments since September 2015; and that he has paid $1,012.50 (VBMS, 6/28/17).


Analysis

In 2015, the Veteran paid $1012.50 to caregiver O.A. and another $1,875.00 for hospitalization, prescriptions, physical therapy, and ambulance services.  These payments total $2,887.50.  Once $1,073.30 (5 percent of the MAPR) is subtracted, that leaves $1,814.20 in deductible medical expenses.  Subtracting $1,814.20 from the Veteran's 2015 annual income of $25,056.00 results in a total countable income of $23,241.80, which is still above the maximum annual pension rate of $21,466 effective for that year.  

In August 2017, the Veteran submitted correspondence in which he stated that he had an additional expense of $1630.00 for "recent dental care."  He also submitted invoices from O.A. for July 2017 and August 2017 totalling $900.00.  The Board once again notes that according to O.A., no payments have been made since September 2015.  However, even if the Board assumes that the Veteran paid this $900.00, when added to the $1630.00 for dental care, his unreimbursed expenses would equal $2530.00.  Once $1,076.55 (5 percent of the MAPR effective December 1, 2016) is subtracted, it leaves $1453.45 in deductible medical expenses.  Subtracting $1453.45 from the Veteran's annual income of $25,056.00 results in a total countable income of $23,602.55, which remains in excess of the maximum annual pension rate of $21,531.00.    
 

ORDER

Non-service connected pension is denied.


REMAND

As noted in the introduction, the RO issued a May 2016 rating decision in which it denied entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran filed a timely notice of disagreement with regards to this issue in July 2016.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


